UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7569


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARVIN EUGENE BRADLEY, a/k/a Gotti, a/k/a Gene,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00691-PMD-1)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin Eugene Bradley, Appellant Pro Se. Alston Calhoun Badger,
Jr.,   Assistant  United States    Attorney, Charleston,  South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marvin   Eugene     Bradley      appeals    the   district       court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                       We have

reviewed the record and find no reversible error.                      Accordingly,

we   grant    Bradley’s     motion    to     proceed     in   forma    pauperis     and

affirm for the reasons stated by the district court.                            United

States   v.     Bradley,    No.    2:08-cr-00691-PMD-1          (D.S.C.      Aug.   28,

2012).       We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented      in    the   materials

before   this    court     and    argument     would   not    aid    the    decisional

process.



                                                                              AFFIRMED




                                           2